DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a 371 application of International Application No. PCT/CN2017/ 082239, filed on April 27, 2017.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on October 24, 2019, May 20, 2020, September 9, 2020, and January 19, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated October 24, 2019. Claims 3-6, 10-12, 14, 16, 18-21, 23, 25-27, and 29 have been amended; claims 2, 7, 9, 13, 15, 17, 22, 24, 28, and 30 have been canceled. Claims 1, 3-6, 8, 10-12, 14, 16, 18-21, 23, 25-27, and 29 are pending. This communication is considered fully responsive and sets forth below.

Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The acronym “DMRS” appears multiple times in the specification, e.g., “Demodulation Reference Signal (DMRS)” in paragraph [0002]. 
The examiner objects the usage of the term “DRMS” in paragraph [0002] line 3 as it seems a typographic error.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 6, 8, 14, 16, 21, 23, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horiuchi et al. (US 2017/0272141).
Regarding claim 1, Horiuchi et al. teach the method for transmitting a reference signal, comprising: 
receiving, by a terminal, first information sent by a network device (paragraph [0085] lines 1-7; Examiner’s Notes: the transmission apparatus, e.g., base station 100 depicted in FIG. 7 of the prior art teaches the limitation of “network device;” the 
wherein the first information is used for indicating that a transmission pattern for transmitting a demodulation reference signal (DMRS) to be transmitted is a first transmission pattern or a second transmission pattern (paragraphs [0088] lines 1-6, [0092] lines 1-5; Examiner’s Notes: the DMRS mapping pattern in the prior art teaches the limitation of “a transmission pattern for transmitting a demodulation reference signal (DMRS);” in fact, the information in the received signal indicating the DMRS mapping pattern in the prior art teaches this limitation in the instant application); and 
performing, by the terminal, transmission of the DMRS to be transmitted with the network device on a transmission resource indicated by the first transmission pattern or the second transmission pattern (paragraphs [0024] lines 1-7, [0098] lines 1-14; Examiner’s Notes: the resource according to the DMRS mapping pattern in the prior art teaches the limitation of “a transmission resource indicated by the first transmission pattern or the second transmission pattern;” in fact, transmitting the information indicating the DMRS mapping pattern and a DMRS mapped in a resource according to the DMRS mapping pattern in the prior art teaches the limitation of “performing, by the terminal, transmission of the DMRS to be transmitted with the network device on a transmission resource indicated by the first transmission pattern or the second transmission pattern” in the instant application).  
Regarding claim 6, Horiuchi et al. further teach the method, wherein the first information is at least one piece of following information: system information, a radio 
Regarding claim 8, Horiuchi et al. teach the method for transmitting a reference signal, comprising: 
sending, by a network device, first information to a terminal (paragraph [0085] lines 1-7; Examiner’s Notes: the transmission apparatus, e.g., base station 100 depicted in FIG. 7 of the prior art teaches the limitation of “network device;” the reception apparatus, e.g., terminal 200 depicted in FIG. 8 of the prior art teaches the limitation of “terminal” in the instant application), 
wherein the first information is used for indicating that a transmission pattern for transmitting a demodulation reference signal (DMRS) to be transmitted is a first transmission pattern or a second transmission pattern (paragraphs [0088] lines 1-6, [0092] lines 1-5; Examiner’s Notes: the DMRS mapping pattern in the prior art teaches the limitation of “a transmission pattern for transmitting a demodulation reference signal 
sending, by the network device, the DMRS to be transmitted to the terminal on a transmission resource indicated by the first transmission pattern or the second transmission pattern (paragraphs [0024] lines 1-7, [0098] lines 1-14; Examiner’s Notes: the resource according to the DMRS mapping pattern in the prior art teaches the limitation of “a transmission resource indicated by the first transmission pattern or the second transmission pattern;” in fact, transmitting the information indicating the DMRS mapping pattern and a DMRS mapped in a resource according to the DMRS mapping pattern in the prior art teaches the limitation of “sending, by the network device, the DMRS to be transmitted to the terminal on a transmission resource indicated by the first transmission pattern or the second transmission pattern” in the instant application).  
Regarding claim 14, Horiuchi et al. further teach the method, wherein the first information is any one piece of following information: system information, a radio resource control (RRC) signaling, a media access control (MAC) signaling, and downlink control information (DCI), or the first information is carried in a broadcast message transmitted through a physical layer (paragraph [0063] lines 1-6; Examiner’s Notes: transmitting DCI in the prior art teaches the limitation of “the first information is 
Regarding claim 16, Horiuchi et al. teach the terminal, comprising a communication interface, wherein, 
the communication interface is used for receiving first information sent by a network device (paragraph [0085] lines 1-7; Examiner’s Notes: the transmission apparatus, e.g., base station 100 depicted in FIG. 7 of the prior art teaches the limitation of “network device;” the reception apparatus, e.g., terminal 200 depicted in FIG. 8 of the prior art teaches the limitation of “terminal” in the instant application), 
wherein the first information is used for indicating that a transmission pattern for transmitting a demodulation reference signal (DMRS) to be transmitted is a first transmission pattern or a second transmission pattern (paragraphs [0088] lines 1-6, [0092] lines 1-5; Examiner’s Notes: the DMRS mapping pattern in the prior art teaches the limitation of “a transmission pattern for transmitting a demodulation reference signal (DMRS);” in fact, the information in the received signal indicating the DMRS mapping pattern in the prior art teaches this limitation in the instant application); and 
the communication interface is further used for performing transmission of the DMRS to be transmitted with the network device on a transmission resource indicated by the first transmission pattern or the second transmission pattern (paragraphs [0024] lines 1-7, [0098] lines 1-14; Examiner’s Notes: the resource according to the DMRS mapping pattern in the prior art teaches the limitation of “a transmission resource 
Regarding claim 21, Horiuchi et al. further teach the terminal, wherein the first information is any one piece of following information: system information, a radio resource control (RRC) signaling, a media access control (MAC) signaling, and downlink control information (DCI), or the first information is carried in a broadcast message transmitted through a physical layer (paragraph [0063] lines 1-6; Examiner’s Notes: transmitting DCI in the prior art teaches the limitation of “the first information is downlink control information (DCI);” in fact, the base station transmitting DCI to the terminal on a PDCCH in the prior art teaches this limitation in the instant application).  
Regarding claim 23, Horiuchi et al. teach the network device, comprising a communication interface, wherein,
the communication interface is used for sending first information to a terminal (paragraph [0085] lines 1-7; Examiner’s Notes: the transmission apparatus, e.g., base station 100 depicted in FIG. 7 of the prior art teaches the limitation of “network device;” 
wherein the first information is used for indicating that a transmission pattern for transmitting a demodulation reference signal (DMRS) to be transmitted is a first transmission pattern or a second transmission pattern (paragraphs [0088] lines 1-6, [0092] lines 1-5; Examiner’s Notes: the DMRS mapping pattern in the prior art teaches the limitation of “a transmission pattern for transmitting a demodulation reference signal (DMRS);” in fact, the information in the received signal indicating the DMRS mapping pattern in the prior art teaches this limitation in the instant application); and 
the communication interface is further used for transmitting the DMRS to be transmitted to the terminal on a transmission resource indicated by the first transmission pattern or the second transmission pattern (paragraphs [0024] lines 1-7, [0098] lines 1-14; Examiner’s Notes: the resource according to the DMRS mapping pattern in the prior art teaches the limitation of “a transmission resource indicated by the first transmission pattern or the second transmission pattern;” in fact, transmitting the information indicating the DMRS mapping pattern and a DMRS mapped in a resource according to the DMRS mapping pattern in the prior art teaches the limitation of “the communication interface is further used for transmitting the DMRS to be transmitted to the terminal on a transmission resource indicated by the first transmission pattern or the second transmission pattern” in the instant application).  
Regarding claim 29, Horiuchi et al. further teach the network device, wherein the first information is any one piece of following information: system information, a radio .   

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 3, 10, 18, and 25 rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2017/0272141) in view of Wang et al. (US 2016/0112994).
Regarding claim 3, Horiuchi et al. teach the method without explicitly teaching the quantity of transmission resources used for transmitting the DMRS to be transmitted in a transmission unit indicated by the transmission pattern. 
Wang et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein a quantity of transmission resources used for transmitting the DMRS to be transmitted in a transmission unit indicated by the first transmission pattern is greater than a quantity of transmission resources used for 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Wang et al. in the system of Horiuchi et al. 
The motivation for implementing the quantity of transmission resources used for transmitting the DMRS to be transmitted in a transmission unit indicated by the transmission pattern, is to further enhance the mechanism for aiming at allowing a demodulation reference signal (DMRS) pattern suitable for a terminal to be selected from among a plurality of DMRS patterns, wherein the terminal includes reception section that receives uplink control information, control section that determines a specific mapping pattern from among a plurality of mapping patterns for an uplink 
Claim 10 is rejected for the same reason.
Regarding claim 18, Horiuchi et al. teach the terminal without explicitly teaching the quantity of transmission resources used for transmitting the DMRS to be transmitted in a transmission unit indicated by the transmission pattern. 
Wang et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein a quantity of transmission resources for transmitting the DMRS to be transmitted in a communication interface indicated by the first transmission pattern is greater than a quantity of transmission resources used for transmitting the DMRS to be transmitted in a communication interface indicated by the second transmission pattern (paragraph [0308] lines 1-10; Examiner’s Notes: the amount of resource to which a DMRS is mapped in the prior art teaches the limitation of “a quantity of transmission resources used for transmitting the DMRS;” in fact, the second mapping pattern that includes a smaller amount of resource to which a DMRS is mapped than the first mapping pattern in the prior art teaches the limitation of “a quantity of transmission resources used for transmitting the DMRS to be transmitted in a transmission unit indicated by the first transmission pattern is greater than a quantity of transmission resources used for transmitting the DMRS to be transmitted in a 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Wang et al. in the system of Horiuchi et al. The motivation for implementing the quantity of transmission resources used for transmitting the DMRS to be transmitted in a transmission unit indicated by the transmission pattern, is to further enhance the mechanism for aiming at allowing a demodulation reference signal (DMRS) pattern suitable for a terminal to be selected from among a plurality of DMRS patterns, wherein the terminal includes reception section that receives uplink control information, control section that determines a specific mapping pattern from among a plurality of mapping patterns for an uplink DMRS on the basis of the control information, and DMRS generating section that generates a DMRS according to the specific mapping pattern.
Regarding claim 25, Horiuchi et al. teach the network device without explicitly teaching the quantity of transmission resources used for transmitting the DMRS to be transmitted in a transmission unit indicated by the transmission pattern. 
Wang et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein a quantity of transmission resources for transmitting the DMRS to be transmitted in a communication interface indicated by the first transmission pattern is greater than a quantity of transmission resources used for transmitting the DMRS to be transmitted in a communication interface indicated by the second transmission pattern (paragraph [0308] lines 1-10; Examiner’s Notes: the amount of 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Wang et al. in the system of Horiuchi et al. 
The motivation for implementing the quantity of transmission resources used for transmitting the DMRS to be transmitted in a transmission unit indicated by the transmission pattern, is to further enhance the mechanism for aiming at allowing a demodulation reference signal (DMRS) pattern suitable for a terminal to be selected from among a plurality of DMRS patterns, wherein the terminal includes reception section that receives uplink control information, control section that determines a specific mapping pattern from among a plurality of mapping patterns for an uplink DMRS on the basis of the control information, and DMRS generating section that generates a DMRS according to the specific mapping pattern.

Allowable Subject Matter
12.	Claims 4, 5, 11, 12, 19, 20, 26, and 27 are objected to as being dependent upon a rejected base claim 1, 8, 16 or 23, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 4, the prior art in single or in combination fails to teach "receiving, by the terminal, the first information sent by the network device, wherein a first field in the first information is used for indicating that the transmission pattern for transmitting the DMRS to be transmitted is the first transmission pattern or the second transmission pattern,” in combination with other limitation of the claim(s).
Claim 19 includes similar limitations.
Regarding claim 5, the prior art in single or in combination fails to teach "receiving, by the terminal, the first information sent by the network device, wherein the first information indicates whether the transmission pattern for transmitting the DMRS to be transmitted is the first transmission pattern or the second transmission pattern through whether carrying a second field or not,” in combination with other limitation of the claim(s).
Claim 20 includes similar limitations.
Regarding claim 11, the prior art in single or in combination fails to teach "sending, by the network device, the first information to the terminal, wherein a first field in the first information is used for indicating that the transmission pattern for transmitting 
Claim 26 includes similar limitations.
Regarding claim 12, the prior art in single or in combination fails to teach "sending, by the network device, the first information to the terminal, wherein the first information indicates whether the transmission pattern for transmitting the DMRS to be transmitted is the first transmission pattern or the second transmission pattern through whether carrying a second field or not,” in combination with other limitation of the claim(s).
Claim 27 includes similar limitations.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473